El Juez Asociado Sb. Hkrnánuez,
emitió la opinión del tribunal.
Seguido pleito ante el Tribunal de Distrito de Arecibo por Don Alonso del Río y Díaz, contra Don Juan Maído-nado y Rivera y Don Saturnino Sastre Suárez, sobre co-bro de pesos y • simulación de contrato, aquella Corte dictó sentencia que, copiada á la letra, dice así:
“Sentencia. — No. 35. — En Arecibo, á diez y nueve de octubre de mil novecientos tres. — 'Visto ante esta Corte de Distrito en juicio oral y público el .pleito declarativo de mayor cuantía so-bre nulidad de escritura, seguido por el Licenciado Don Félix San-toni Rodríguez, á voz y nombre de Don Alonso del Río y Díaz, mayor de edad, propietario y vecino de Morovis, contra don Satur-nino Sastre Suárez, dirigido por el Letrado Doar Ramón Nadal Santa Coloma, y Don Juan Maldonado Rivera, en rebeldía; y lo. Resul-tando : que en fecha doce de'julio último, el abogado don Félix San-toni, á voz y nombre de Don Alonso del Río y Díaz, presentó ante esta Corte de Distrito demanda en juicio declarativo contra Don Juan Maldonado Rivera y Don Saturnino Sastre Suárez, alegando que: el 'demandado Maldonado adeudaba á Don Alonso del Río la suma de seiscientos setenta y cuatro dollars vencidos desde el 31 de diciembre de 1901, desde cuya fecha se obligó á pagar el deudor el uno y cuarto por ciento de interés mensual, reconociendo, por tanto, como eficaz y valedero el documento privado que suscribió á su ruego Don Jaime Suro, ante los testigos Don Eduardo Cacho y Don Liborio Córdova, todo lo cual resultaba del acta notarial que acompañaba: que el deudor Maldonado Rivera, para burlar los intereses del acreedor del Río, se >puso .de acuerdo con su yerno Saturnino Sastre, y simularon entre ambos una escritura de'venta de todas la fincas rústicas de Maldonado Rivera, aglomeradas en una sola, por el precio ¡de mil ochocientos dollars, que confesó el vendedor Maldonado Rivera haber recibido antes de la venta, no dando, por consiguiente el Notario, fe de la entrega del .precio y no reservando el deudor bienes bastantes .para pagar la deuda que tiene contraída con el Sr. del Río, y no habiendo depositado dinero en efectivo en parte alguna para, responder de 'dicha, deuda; y que el demandado Don Juan Maldonado Rivera no ha recibido ni po-dido recibir de su yerno Sastre, cuya situación económica ha sido siempre muy lastimosa y precaria, los mil ochocientos dollars, pre-*195ció porque adquirió la finca no teniendo otro objeto el contrato que el de burlar el crédito de Don Alonso del Río; y suplicó que se 'declarase por el Tribunal, previos los trámites legales, la simu-lación del contrato de compra-venta celebrado por el Maldonado con su yerno Sastre en escritura pública otorgada en Manatí el diez y seis de agosto de 1901; que el demandado Maldonado venía obligado al pago de los seiscientos setenta y cuatro dollars, con sus intereses correspondientes; y que el demandado Sastre es respon-sable de lo adeudado hasta donde alcance el valor de los bienes objeto del referido contrato, y si á ello no hubiere lugar, como con-secuencia de la simulación, estimar nulo el contrato y mandar can-celar su inscripción 'en el Registro de la Propiedad, con las costas. —2o. Resultando: que como fundamentos de derecho, citó las pres-cripciones del Código Civil relativas á que las obligaciones deben cumplirse á tenor de lo estipulado en ellas, á. su exigibilidad y la Orden Judicial de 20 de enero de 1899, acerca de los contratos que deben entenderse simulados, y la Orden General No. 118 de 1899 referente á la .competencia del Tribunal. — 3o. Resultando: que conferido traslado de la demanda á los demandados, lo evacuó so-lamente Don Saturnino Sastre con la dirección del Letrado Don Ramón Nadal Santa-Coloma, alegando como hechos: que en 16 de agosto de 1901, Don Juan Maldonado vende á su defendido la fin-ca objeto de la escritura que se quiere anular; en 30 de diciembre del mismo año, Don Alonso del Río, que, según él dice ,era acreedor de Maldonado desde el año 1900, en vez de entablar la ¡demanda que hoy contestan y pedir entonces la nulidad que hoy pretende, demanda exclusivamente á Maldonado sin acordarse para nada de Sastre, ni de la escritura en cuestión; Maldonado niega en absoluto que deba á Don Alonso; suspéndense las diligencias .preparatorias, abandónanse por completo; en 16 de junio de 1903 el Sr. del Río desiste de dichas diligencias, y por acta de 28 del mismo mes y año de 1902, Don Juan Maldonado reconoce la deuda y documento que había negado ante la Corte de Distrito año y medio antes; y que, por último, aparece Don Alonso con su acta notarial deman-dando á Maldonado y á su representado. Que Sastre no interviene en nada de las diligencias preparatorias mencionadas; que no tiene relaciones ningunas con Don Alonso del Río, no interviene en el acta que se acompaña á la demanda; compra la finca con el sudor de su frente; que desde la fecha de la compra vive y 'disfruta dicha finca y nadie le ha molestado en su posesión, y que, á pesar de ésto, se encuentra hoy demandado y acusado su defendido de haber *196verificado tai- contrato simulado. Que Maldonado despues de ha-berle negado al Sr. del Río la cuenta que le reclamara, comparece voluntariamente ante Notario y reconoce la misma deuda que antes había negado, de lo que era lógico suponer que, ó a Maldonado le remordió la conciencia, ó se ha puesto de acuerdo con Don Alonso para arrebatarle la finca que le comprara su defendido al Sr. Maldonado. Que su defendido paga las contribuciones de la finca desde la fecha en que la compró, y que la finca fué tasada el año mil novecientos dos en dos mil novecientos pesos, ó lo que es igual, á mil cien dollars, más que la cantidad en que la compró; Que Don Juan Maídonado, á principios de este año, tenía más bienes que la finca vendida á su representado, entre ellos, una casa en el pueblo de Morovis,'una tienda de comestibles y ganado vacuno: de modo ■que aún admitiendo que la deuda fuera cierta, Maldonado tenía bienes con que responder, y por tanto su defendido no tiene la cul-pa de que Don Alonso no pueda cobrar en la actualidad; ,y suplico se declarara sin lugar la demanda con las costas al demandante. —Jo. Resultando: que como prescripciones de dereclio citó los ar-tículos del Código^ Civil antiguo, relativos á la fuerza de los docu-mentos públicos ó los requisitos de la confesión en juicio para su validez, exigibilklad de las obligaciones que nacen de los contra-tos, su prueba é interpretación.- — 5o. Resultando: que no habiendo contestado la demanda el demandado Don Juan Maldonado Rivera, fué declarado á instancia del actor, en rebeldía, y celebrada la comparecencia de proposición de pruebas, el demandante propuso y se practicó ,quedando unido á los autos el documento privado base de la demanda, otorgado en Morovis en enero de 1901, por Don Juan Mal-donado Rivera á favor de Don Alonso del Río, por la suma de seiscientos sete.nla y cuatro pesos ah uno y- cuarto por ciento mensual, obligándose á que si mientras estuviera vigente la deluda, vendía su finca, agrícola del barrio de Montes llanos, del producto de la venta pagaría la deuda, firmando a su ruego, de Maldonado, por no saber éste, el vecino Don Jaime Suro, y los testigos Don Carmelo Berrios ,Don liduardo Cacho y el Doctor Don Liborio Oórdova: confesión en juicio de Mal-donado y Sastre: certi-ficaciones creditivas de que Maldonado no paga contribución al Te-soro ni de ningún género, y además prueba testifical; y el deman-dado Sastre propuso y se practicó documental consistente en la es-critura de compra venia de Maldonado á Sastre; las diligencias pre-paratorias de ejecución contra Maldonado y practicadas ante esta misma Corte -de Distrito á instancia de Don Alonso del Río; y con-*197lesión de Don Alonso ¡del Ilío y Don Juan Maldonado; testifical, y por último, certificación de la Tesorería relativa á las contribu-ciones que paga Sastre. — 6o. Resultando: que celebrado el juicio oral, concurrieron los Letrados representantes del demandante Don Alonso 'del Río y del 'demandado D. Saturnino Sastre, compare-ciendo para absolver posiciones Don Juan Maldonado Rivera, Don •Alonso ¡del Río y 1). Saturnino Sastre, y ¡después declararon como testigos del demandante D. Heriberto Ocasio, D. Carmelo Berrios, D. Liborio Córdova, D. Félix R. Muñiz, D. Juan Maldonado Fer-nández, D. Julián de Jesús y D. Gabriel Roig; y los testigos del demandado, D. Juan Laureano, D. José Barquero, D. Eugenio Lucio y D. Juan Sillar, informando después los Letrados en apoyo de sus respectivos escritos ule demanda y contestación; y votándose, luego esta sentencia por unanimidad de los Sres. Jueces. — 7o. Re-sidí ando : que se lian observado las formalidades legales. — Siendo Ponente el Sr. Presidente, del Tribunal Don Felipe Cuchí y Arnau.— lo. Considerando ■. que, según la regla 2a. de la Orden Judicial de 20 de marzo de 1899, se estimarán simulados los contratos sobre traslación de ¡dominio de bienes otorgados después de abolido el impuesto de ¡derechos reales, por personas que al otorgarlos tuvieron contraídos débitos no hipotecarios, si verificados aquéllos contratos el Notario autorizante no ¡da fé en la escritura de haberse entre-gado el precio á su presencia, ó no depositaren en efectivo el va-los de sus obligaciones,, ó no retuvieren en su poder bienes bastantes para satisfacerlas. — 2o. Considerando ■. que en la escritura de venta otorgada por el deudor Don Juan Maldonadq Rivera á favor de su yerno Don Saturnino Sastre, en diez y seis de agosto de 1901, no da fe el Notario autorizante ¡de haber sido entregado el precio en su presencia, y seis meses antes de la fecha de ¡esa escritura, ó sea en el mes de enero del mismo año 1901, aparece el propio deudor D. Juan Maldonado Rivera en un documento privado que él mis-mo reconoció ante el Tribunal, así como dos de los tres testigos en presencia de los -cuales se otorgó, adeudando á Don Alonso del Río seiscientos setenta y cuatro ¡dollars ¡con sus intereses al uno y cuarto por ciento mensual. — 3o. Considerando: que no habiendo retenido bienes en su poder el deudor Maldonado cuando otorgó la escritura de venta de sji finca á su yerno, ni habiendo depositado en parte alguna el producto de la venta para pagar su deuda á Don Alonso del Río, á pesar de estar comprometido .á ello, según su propia manifestación, en el documento privado que extendió en enero de 1901, es claro que la cseritu-ra otorgada á favor ¡de su jmrno ef? *198simulada y debe declararse por este Tribunal nula, a tenor de la Orden Judicial citada en el primer Considerando. — 4o. Considerando: que nada arguye á favor del tenedor actual de la finca vendida, Don Saturnino Sastre, el hecho de estar inscrita la venta en ol Registro de la Propiedad porque, según el art. 33 de la Ley Hipo-tecaria, la inscripción no convalida los actos ó contratos nulos, con arreglo á las leyes, y lo que procede es mandar cancelar la inscrip-ción hecha por ser simulado el contrato que la originó. — 5o. Con-siderando: que al anularse la venta simulada otorgada por el deudor don Juan Maldonado Rivera á favor ¡de su yerno D. Saturnino Sas-tre, vuelve la expresada finca á poder de su verdadero dueño Maído-nado, quien está en la obligación de pagar á su acreedor Don Alon-so del Río el importe del pagaré que le otorgó en enero de 1901, con los intereses estipulados, cesando deáde el momento en que la finca vuelva á poder de Maldonado, la responsabilidad de Sastre para con el del Río. — 6o. Considerando que, según el art. 1075 del Código Civil, cuando la obligación consiste en el pago de una can-tidad de dinero y el deudor incurre en mora, la indemnización de daños y perjuicios, no habiendo pacto en contrario, consistirá en el pago de los intereses convenidos y á falta de convenio en el interés legal y- en el documento privado, base de este pleito, el deudor se obligó á pagar el interés del uno y cuarto por ciento mensual por el tiempo de prórroga pactado expresamente: “No excediendo ésta, (ó sea la prórroga del mes de noviembre del presente año”), de lo que aparece que para el ■caso de mora no habían intereses convenidos, sino que por el con-trario, existía un pacto claro de pagar el uno y cuarto por ciento sólo hasta el mes de noviembre, por cuya razón debe el deudor sa-tisfacer desde el mes de diciembre de 3901, en adelante, el interés legal del seis por ciento anual. — 7o. Considerando: que por estas razones debe fallarse el pleito sin especial condenación de costas, máxime cuando el deudor Maldonado no ha comparecido á oponerse dentro del procedimiento. — Lisias las Ordenes Judiciales- de 20 de marzo y 15 de agosto de 1899 y el art. 371 de la Ley de Enjuiciamien-to Civil. — Fallamos: que debemos declarar y declaramos nulo, por si-mulado, el contrato 'de compra-venta otorgado por Don Juan Maldonado Rivera á Don Saturnino Sastre en escritura pública pasada ante el Notario ¡de Manatí D. Francisco Prado Morales, el 16 de agosto de 1901; y condenamos á D. Juan Maldonado Rivera á pa-gar á D, Alonso ¡del Río los seiscientos setenta y cuatro dollars que le adeuda, con más los intereses al uno y cuarto por. ciento *199iuúnsual, á partir del primero de Febrero de 1901, basta el 30 de noviembre del mismo año; y al seis por ciento anual desde dicho día hasta su completo pago; y cancélese en el Registro de la Propie-dad del Distrito la inscripción ¡del contrato anulado, librándose para ello los oportunos mandamientos al señor Registrador, todo sin especial condenación de costas. — Así por esta nuestra sentencia, de-finitivamente juzgando, lo pronunciamos, mandamos y firmamos.— Felipe Cuchí. — Carlos Franco Soto. — Otto Schoenrieh. ’'
Contra esta sentencia, interpuso recurso do apelación la representación de Don Saturnino Sastre Suárez, cuyo recurso, tramitado debidamente, pende hoy de decisión ante esta Corte Suprema.
Aceptamos los hechos cpie en forma de liesultandos se consignan en la sentencia recurrida, dehiendo añadir que, con las pruebas practicadas en el juicio, se ha justificado cumplidamente 'que én 16 de agosto de 1901, en que Don Juan Maldonado Rivera otorgó á favor de su verno Don. Saturnino Sastre Suárez, la escritura de venta de una finca rústica, con cabida de 89 cuerdas, por precio de mil ochocientos dollars, que el vendedor confesó ha-ber recibido del comprador, antes del acto de la venta, Don Juan Maldonado adeudaba á Don Alonso del Río Díaz la suma de 674 dollars, según pagaré extendido en enero de dicho año, sobre cuya legitimidad no cabe duda alguna, pues lia sido reconocido por el mismo deudor y por ^dos de los testigos ■ que lo .firman, sin que des-virtúe su eficacia la circunstancia de haber negado antes Maldonado, ante la autoridad judicial, en 30 de diciembre de 1901, la existencia de semejante deuda.
Mediante la venfa de la expresada finca, se quedó Maldonado sin bienes bastantes para cubrir la deuda de .Don Alonso dél Río, según también se ha' probado en el juicio.
Ro- se ha traído al juicio prueba de la procedencia de los 1,800 dollars que se fijó como precio del contrato, pues aunque Sastre alegó al contestar la demanda/que no *200solamente llegó á reunir lo necesario para la compi a de r.i finca, sino que además era acreedor de Maldonado, por deudas que por él había satisfecho, y por muchos suel-dos que le adeudaba como Mayordomo que fue suyo, esas alegaciones aparecen desnudas de justificación, máxime si se tiene en cuenta que por escritura de 24 de agosto de 1901, otorgada ocho días después de la de venta, confesó Maldonado deber á Sastre la cantidad de -mil dollars, por arreglo amistoso de cuentas que ambos habían tenido, de cuya cantidad, por tanto, debe pres-cindirse al estudiar la procedencia del precio de la venta.
Muy importantes son las declaraciones prestadas en el juicio oral por los testigos Heriberto Ocasio, Don Fé-lix R. Muñiz, Don Juan Maldonado Fernández y Don Gabriel Roig, de los cuales, el primero, dice que un día estuvo Sastre en su casa y le dijo que iba para Arecibo á recibir una escritura que había de pasarle su suegro Maldonado, para evitar que le perjudicara Don Alonso del Río, pero que la'finca que iba á recibir, la reconoce-ría siempre como de Maldonado; el segundo, que Sastre le manifestó que estaba asegurado como hijo político de Maldonado, por lo que pudiera ocurrirle luego; el tercero, que Sastre fué con una máquina á su casa, v le expresó que su suegro le iba á pasar su finca para evitar que le estafara Don Alonso del Río, pero que siem-pre reconocería esa finca como de su suegro; y el cuarto, que Sastre le refirió que iba á recibir de Maldonado la escritura de la finca, y que siempre reconocería ésta como de Maldonado, á pesar ,de estar á su nombre.
Ante el resultado de las pruebas practicadas, no va-cilamos en calificar de simulado el contrato de compra-venta celebrado por Don Juan Maldonado Rivera y su yerno Don Saturnino Sastre Suárez, pues las manifesta-ciones extrajudicialmente hechas por Sastre así lo con-vencen, y lo corrobora la falta de pruebas- de que Sastre *201tuviera recursos para comprar la finca vendida, siendo en su consecuencia nulo, por falta de causa, ó de pres-tación del precio, con arreglo á los artículos 1261, 1274 7 1275 del Código Civil antiguo, 'que son los 3228, 1243 v 1242 del reformado.
Estamos conformes con las consideraciones de dere-clio expuestas por el Tribunal sentenciador; y para no extendernos más, nos referimos á la sentencia que dic-tó esta Corte Suprema en 23 de mayo del año próximo pasado, en juicio sobre cobro de pesos, nulidad de . con-tratos, de escrituras y de inscripciones.
Procede, pues, se confirme la sentencia apelada, con las costas del recurso á cargo del apelante Don Saturni-no Sastre Suárez.

Confirmada.

Jueces concurrentes: .Sres. Presidente Quiñones y Asociados, Pigüeras y MacLeary.
El Juez Asociado Sr. Wolf, ni intervino en la resolu-ción de este caso.